Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a specifying unit specifying …. (claims 1 , 10)
a determination unit determining …(claims 1 , 10)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210160810) in view of Badic et al. (US 20200229206).

Regarding claim 1, Zhang discloses a mobile terminal having a communication module communicating according to a wireless communication standard ([0005] discloses 3GPP standard; [0007] discloses LTE standard; module inherent for standard used), the mobile terminal comprising:

a determination unit determining whether the state specified by the specifying unit satisfies a predetermined condition or not ([0106] discloses “the distance between the auxiliary positioning entity and other currently detected auxiliary positioning entities is greater than a second preset threshold”; [0186], last 3 lines discloses if “current movement speed of the auxiliary UE is zero”; determining unit is inherent since comparison is made); 
and a communication control unit starting communication using the communication module, when the determination unit determines that the predetermined condition is satisfied ([0186] states “The condition for transmitting the auxiliary positioning information by the auxiliary UE may include at least one of the following: …… current movement speed of the auxiliary UE is zero….. and the distance between the auxiliary UE and the currently detectable auxiliary positioning entity is greater than a certain threshold 2.”).
Zhang does not disclose that in the standard used, an acknowledgement is not sent back even when data is received.
In the same field of endeavor, however, Badic discloses in the standard used, an acknowledgement is not sent back even when data is received ([0749, last sentence discloses multiple standards that can be used, including Sigfox; wherein it is known in 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Badic in the system of Zhang because not sending the acknowledgment signal simplifies system design, as is well known in the art.

Regarding claim 2, Zhang discloses the state of the mobile terminal includes a moving speed of the mobile terminal ([0186] discloses speed of the UE), a distance from a destination of transmission of data from the mobile terminal and the mobile terminal ([0186] discloses distance between UE and currently detectable auxiliary positioning entity),
and the predetermined condition includes a condition about at least one of the moving speed of the mobile terminal, whether the location of the mobile terminal is indoor or not, and the distance ([0106] discloses “the distance between the auxiliary positioning entity and other currently detected auxiliary positioning entities is greater than a second preset threshold”; [0186], last 3 lines discloses similar and also if “current movement speed of the auxiliary UE is zero).
Zhang does not disclose whether a location of the mobile terminal is indoor or not.

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Badic in the system of Zhang because that indoor/outdoor information can be used to estimate bandwidth for supporting data usage by served terminal devices in an indoor coverage area, as disclosed by Badic.

Regarding claim 3, Zhang discloses the predetermined condition is that the moving speed is equal to or lower than a first threshold ([0186], last 3 lines discloses if “current movement speed of the auxiliary UE is zero; so any very low threshold can be set in practice and is therefore obvious and inherent).

Regarding claim 4, the location is outdoor (or indoor) is analyzed as in claim 2 above.
Zhang does not disclose the moving speed is equal to or lower than a second threshold that is higher than the first threshold.
However, Zhang discloses checking if the speed is zero ([0186], last 3 lines discloses if “current movement speed of the auxiliary UE is zero). Comparing to various thresholds is obvious to try or an obvious variation as per Rationales for Obviousness (MPEP 2143, Rationale E & F). 


Claim 5 is similarly analyzed as claim 4 and claim 2. Zhang discloses comparing distance to a threshold (as in claim 2). Comparing speed to different threshold is analyzed as in claim 4. 

Regarding claim 6, discloses setting and comparing distance to thresholds ([0186] discloses distance between UE and currently detectable auxiliary positioning entity).
Zhang does not disclose the first threshold corresponding to when the distance is long is defined to be lower than the first threshold corresponding to when the distance is short.
Setting various thresholds and one greater than another is obvious to try or an obvious variation as per Rationales for Obviousness (MPEP 2143, Rationale E & F). 
 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to compare to different thresholds, as this would allow one to know the relative distance of the UE from other devices.

the distance between the auxiliary UE and the currently detectable auxiliary positioning entity….”; [0007], 8th last line onwards discloses “In an LTE positioning system, the auxiliary positioning entity is an eNB..”) according to the wireless communication standard, and the predetermined condition includes a condition about a number of the base stations ([0186] discloses ”the number of auxiliary positioning entities currently detected by the auxiliary UE is less than a certain threshold 1”).

Regarding claim 8, Zhang discloses a positioning module that positions the mobile terminal (Fig. 1, block 120 discloses “location calculation”; [0204], 1st sentence; [0225] discloses location acquiring), wherein the specifying unit specifies the moving speed, the location, and the distance, based on positioning using the positioning module (e.g. distance calculated based on difference in location information; [0186]).

Regarding claim 9, Zhang disclose a storage device, wherein a timing of transmission of data from the mobile terminal is predetermined ([0205] discloses various forms of timed transmission e.g. transmitting on a specified slot in a frame etc.; slot/frame shown in Fig. 14). 
Zhang also discloses determining whether the predetermined condition is satisfied ([0106] discloses “the distance between the auxiliary positioning entity and other currently detected auxiliary positioning entities is greater than a second preset threshold”; [0186], last 3 lines discloses if “current movement speed of the auxiliary UE is zero”; determining unit is inherent since comparison is made).
Zhang does not disclose combining the above two together: when the predetermined condition is not satisfied at the timing of transmission, the communication control unit stores the data in the storage unit, and transmits the data stored in the storage device, at a point when the predetermined condition is satisfied.
However, the above combining is a mere extension of what Zhang teaches and is obvious to try, with a high degree of success. One can merely not transmit the data based on the predetermined condition, which would be a minor modification of Zhang ‘s system. Transmitting the data only when the condition is satisfied is obvious and merely a design choice based on system requirements.  For example, if the distance criterion is used, then transmitting the data only when the UE is close to the base station may be more useful is the base station processes that data only when the UE is nearby. So depending on system requirements, one of ordinary skill in the art may or may not transmit the data at the specified point in time. Doing so, would simplify transmission requirements (e.g. less transmission capacity needed) or that capacity could be used to send other data.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to transmit the data only when needed, as this reduces transmission capacity requirements.


Claim 11 is similarly analyzed as claim 1, with claim 11 reciting equivalent method limitations.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to positioning data and transmission timing:

Neubauer et al. (US 20190059068) discloses positioning requests and transmission timings.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632